NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 29, 2018*
                                 Decided June 1, 2018 
                                             
                                         Before 
 
                                FRANK H. EASTERBROOK, Circuit Judge 
                   
                                DAVID F. HAMILTON, Circuit Judge 
                   
                                AMY C. BARRETT, Circuit Judge 
                   
No. 17‐3062 
 
JUSTIN H. KNOPP,                                    Appeal from the United States 
      Plaintiff‐Appellant,                          District Court for the Northern District 
                                                    of Illinois, Eastern Division. 
      v.                                             
                                                    No. 16‐CV‐2330 
WELLS FARGO BANK, N.A., et al.,                      
      Defendants‐Appellees.                         Sara L. Ellis, 
                                                    Judge. 
 
                                       O R D E R 

            After Justin Knopp defaulted on his home mortgage, Wells Fargo sued for 
foreclosure in state court. That action remains pending, and Knopp alleges in this 
federal lawsuit that “the entire account is in error” because of unlawful assignments of 
his loan by various entities. Knopp’s federal complaint asserts violations of the Real 
Estate Settlement Procedures Act, 12 U.S.C. § 2605; the Racketeer Influenced and 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3062                                                                        Page 2 
 
Corrupt Organizations Act, 18 U.S.C. § 1962; the False Claims Act, 31 U.S.C. § 3729; and 
42 U.S.C. §§ 1985 and 1986. The district court granted the defendants’ motion to dismiss 
Knopp’s original complaint for failure to state a claim and, once Knopp’s efforts to 
amend his complaint proved futile, dismissed the suit with prejudice. The district court 
denied Knopp’s motion to reconsider as well as his motion for leave to file a second 
amended complaint.   
         We struggle to glean from Knopp’s appellate submissions any meaningful 
argument for overturning the district court’s judgment. See FED. R. APP. P. 28(a)(8)(A); 
Ball v. City of Indianapolis, 760 F.3d 636, 645 (7th Cir. 2014); Anderson v. Hardman, 241 F.3d 
544, 545–46 (7th Cir. 2001). Nevertheless, generously construing his pro se brief, 
Anderson, 241 F.3d at 545, we can discern one issue for review—Knopp contends that he 
adequately pleaded a violation of the Real Estate Settlement Procedures Act, 12 U.S.C. 
§ 2605(e)(2), when he alleged that the defendants refused to answer written inquiries 
about the validity of his loan documents. But as the district court correctly recognized, 
this claim fails, among other reasons, because the statute mandates responses to 
inquiries about loan servicing; it is not a means of disputing a debt’s validity. See Perron 
ex rel. Jackson v. J.P. Morgan Chase Bank, N.A., 845 F.3d 852, 856–57 (7th Cir. 2017). 
And because Knopp could not have cured his complaint’s legal deficiencies, the district 
court did not abuse its discretion in denying Knopp’s request to file a second amended 
complaint. See Tate v. SCR Med. Transp., 809 F.3d 343, 346 (7th Cir. 2015). 
       That brings us to Knopp’s motion for sanctions, which is based on appellees’ 
counsel’s delay in mailing Knopp a paper copy of the appellees’ response brief. 
We deny the motion for two reasons. First, counsel for appellees has explained that he 
mistakenly thought that he could serve Knopp electronically and that he mailed a paper 
copy of the brief as soon as he learned of his mistake. Such mistakes are unfortunate but 
not rare when counsel are dealing with opposing parties who are pro se, and sanctions 
need not be imposed for such mistakes. Second, Knopp suffered no prejudice from the 
delayed service because he apparently obtained an electronic copy of the brief from the 
court’s docket within a few days of its filing. See Salmeron v. Enter. Recovery Sys., Inc., 
579 F.3d 787, 797 (7th Cir. 2009) (recognizing that courts may consider extent of 
prejudice to opposing party in determining appropriate sanction). If Knopp had needed 
more time because of the delayed service, he needed only to ask; extensions of time are 
routine in such instances. 
                                                                                 AFFIRMED.